Citation Nr: 0525993	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to October 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
evidence of symptoms of, a diagnosis of, or treatment for 
hepatitis C in service or at service discharge.

2.  The veteran has a current diagnosis of hepatitis C.

3.  During the May 2005 video Board hearing, the veteran 
reported that he engaged in high-risk sexual behavior in 
service, engaged in intravenous drug use subsequent to 
service, and received multiple tattoos subsequent to service.

4.  There is no medical opinion of record that relates the 
veteran's current hepatitis C diagnosis to his time in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in August 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has not submitted any private medical records, nor 
identified any that should be obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, a VA examination was not accorded the veteran in 
this case as none was required.  See 38 C.F.R. § 3.159(c)(4). 
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records are negative for any 
objective symptoms or other findings of hepatitis C or liver 
problems.  He was inoculated for several diseases between 
July and September 1972.  A May 1973 record noted that the 
veteran was reported for suspected drug use, but that the 
examiner ruled out drug dependency.  Subsequent to service, a 
January 2003 VA treatment record states that the veteran was 
tested and found to be positive for hepatitis C.  At that 
time, he reported intravenous drug use that occurred until 
1974, and that he had several tattoos.  The impression was 
chronic hepatitis C.  The VA physician requested laboratory 
tests.  An October 2003 VA treatment record shows that the 
veteran sought treatment for hepatitis C.  The veteran was 
referred for treatment.

In May 2005, a video Board hearing was conducted.  The 
veteran asserted that his hepatitis C was incurred in service 
as a result of the use of air guns for inoculations.  He 
stated that approximately 30 days subsequent to service 
discharge in 1973, he sought to donate plasma, and at that 
time, he was told that his ALC level was high, and he should 
"have [his] liver checked . . . in regards to hepatitis."  
The veteran then had an examination of his liver, which he 
reported was inconclusive.  He reported engaging in high-risk 
sexual activities while stationed in southeast Asia, that he 
had obtained multiple tattoos subsequent to service, that it 
was possible that he came in contact with others' blood from 
open wounds when others were injured on his ship during 
service, and that he used intravenous drugs subsequent to 
service.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had symptoms of, a diagnosis of, 
or treatment for hepatitis C during service; (2) whether he 
has a current hepatitis C disability; and, if so, (3) whether 
the current disability is etiologically related to service.  
The Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran claims that the inoculations that he received in 
service were given by way of an air gun injector, and that 
this caused his hepatitis C.  He has submitted a publication 
that discusses the possible connection between air gun 
inoculations and the spread of blood borne diseases.  
However, the United States Court of Appeals for Veterans 
Claims has consistently held that treatise evidence that was 
too generic and inconclusive as to the specific facts in a 
case was insufficient to establish causal link.  See Mattern 
v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Additionally, 
the publication states that "the transmission of the 
hepatitis C virus by 'air gun' vaccination has not been 
documented."  

Although there is evidence that the veteran has a current 
diagnosis of hepatitis C, nothing in the medical evidence of 
record shows that it was incurred in service, or is otherwise 
related to an incident in service.  To the extent that the 
veteran offers his own opinion that hepatitis C was incurred 
in service, his opinion is not probative on the issue.  Lay 
persons, such as the veteran, are not competent to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The relevant criteria not having been satisfied, service 
connection for hepatitis C is not warranted.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski , 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


